Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 2018107919706, filed on July 25, 2018.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on May 21, 2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
4.	Claim 1 objected to because of the following informalities:  Lines 8 – 9 recites “a first comparator” and line 10 also recites “a first comparator”. For examination, the “first comparator” are being considered the same “first comparator.”
5.	Claim 5 objected to because of the following informalities:  Line 5 recites “a first voltage”. For examination, this voltage is considered the same “first voltage” in claim one
6.	Claim 7 objected to because of the following informalities:  Lines 5 – 6 recites “a second voltage”. For examination, this is considered the same “second voltage” in claim 1.
7.	Claim 8 objected to because of the following informalities:  Lines 10 – 11 recites “a first comparator” and line 12 also recites “a first comparator”. For examination, the “first comparator” are being considered the same “first comparator.”

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

9.	Claims 1, 4 – 9, and 12 – 15 are rejected re claim 12under 35 U.S.C. 103 as being unpatentable over Sakata et al (US 2007/0146192 A1) (herein after Sakata) further in view of Reed (US 2015/0028693 A1) (herein after Reed) and further in view of Kim (US 2011/0279131 A1) (herein after Kim.)

	In Re Claim 1, Sakata teaches, a circuit (Fig. 1, ¶ 0026: converter 100) for detecting input voltage rising speed (Fig. 1, ¶ 0044: ; Examiner interpretation: The charge rate of capacitor C determines the voltage rising speed), comprising: — ; a second comparator (Fig. 1, ¶ 0027: ; Examiner interpretation: CMP2), configured to compare the second voltage (Fig. 1, ¶ 0027: ; Examiner interpretation: voltage at the output terminal of the track-and-hold circuit 12) and a fourth reference voltage (Fig. 1, ¶ 0038: voltage Vth2), and output a first result (Fig. 1, ¶ 0027: ; Examiner interpretation: Vcmp2); a third comparator (Fig. 1, ¶ 0027: ; Examiner interpretation: CMP3), configured to compare the second voltage (Fig. 1, ¶ 0027: ; Examiner interpretation: voltage at the output terminal of the track-and-hold circuit 12) and a third reference voltage (Fig. 1, ¶ 0038: Vth3), and output a second result (Fig. 1, ¶ 0027: ; Examiner interpretation: Vcmp3); a fourth comparator (Fig. 1, ¶ 0027: ; Examiner interpretation: CMP4), configured to compare the first voltage (Fig. 1, ¶ 0027: ; Examiner interpretation: voltage at the output terminal of the track-and-hold circuit 12) and a second reference voltage (Fig. 1, ¶ 0038: Vth4), and output a third result (Fig. 1, ¶ 0027: ; Examiner interpretation: Vcmp4), where the third result being an enable signal (Fig. 1, ¶ 0086: ; Examiner interpretation: the switches connected to the comparators can be turned on or off to implement an enable signal function) of a logic determiner (Fig. 1, ¶ 0026: encoder 22); when the first voltage being greater than the second reference voltage, the third result enabling the logic determiner (Fig. 1, ¶ 0086: ; Examiner interpretation: the switches connected to the comparators can be turned on or off to implement an enable signal function); a logic determiner (Fig. 1, ¶ 0026: encoder 22), configured to receive the first result, the second result and the third result, and determine, according to the third result, whether a logical determination being needed, and when the logic determination being needed (Fig. 1, ¶ 0086: ; Examiner interpretation: the switches can be turned on or off to use CMP4 as an enable/disable comparator logic function), an input voltage rising speed being determined according to a preset logic (Fig. 1, ¶ 0086: ; Examiner interpretation: the degree of accuracy of the encoder is the preset logic), the first result, and the second result, and a fourth result being outputted (Fig. 1, ¶ 0047: Vdg0 to Vdg2); wherein the third reference voltage being greater than the fourth reference voltage, and the second reference voltage being greater than the first reference voltage. (Fig. 1, ¶ 0038:  Examiner interpretation: Vth3 can be greater than ground voltage while Vth4 is equal to ground voltage. Vth2 can be greater than ground voltage while Vth1 is equal to ground voltage.)
	Sakata fails to teach, — a voltage dividing circuit for dividing an input voltage to provide a first voltage; a charging circuit comprising a capacitor, a switch and a current source, the current source being connected to an input end of the switch, an output end of the switch being connected to a first end of the capacitor, a second end of the capacitor being grounded, a control end of the switch being connected to an output end of a first comparator, the first end of the capacitor providing a second voltage; a first comparator, configured to compare the first voltage with a first reference voltage, and output a comparison result to be used to control the switch —.
	In analogous art, Reed teaches, a voltage dividing circuit (Fig. 9, ¶ 0079: resistive devices R2, R3) for dividing an input voltage (Fig. 9, ¶ 0080: node NS) to provide a first voltage (Fig. 9, ¶ 0079; Examiner interpretation: voltage at node N); — a control end of the switch (Fig. 9, ¶ 0079: switch M1; Examiner interpretation: gate G of M1 is the control end) being connected to an output end of a first comparator (Fig. 9, ¶ comparator U1:), —; a first comparator, configured to compare the first voltage with a first reference voltage (Fig. 9, ¶ 0079: ; Examiner interpretation: voltage at node I), and output a comparison result (Fig. 9, ¶ 0081: node O) to be used to control the switch.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sakata to include the teaching of a voltage dividing circuit for dividing an input voltage to provide a voltage to a comparator input; comparing the input voltage with a reference voltage by the comparator; the comparator output being connected to a switch taught by Reed for the benefit of detecting a voltage rising speed reliably over a long time. [Reed [0008]: There is therefore a need for photocontrols that consume very small amounts of power. Additionally, there is a need for photocontrols that can be used reliably over long periods of time with luminaires having solid-state light sources.]
 	Sakata in view of Reed fail to teach, — a charging circuit comprising a capacitor, a switch and a current source, the current source being connected to an input end of the switch, an output end of the switch being connected to a first end of the capacitor, a second end of the capacitor being grounded, — the first end of the capacitor providing a second voltage.
	In analogous art, Kim teaches, — a charging circuit (Fig. 3, ¶ 0039: ¶ 0040: Examiner interpretation: unit 320 and unit 310) comprising a capacitor (Fig. 3, ¶ 0040: unit 310), a switch (Fig. 3, ¶ 0041: switch SW322) and a current source (Fig. 3, ¶ 0041: current source 321), the current source being connected to an input end of the switch, an output end of the switch being connected to a first end of the capacitor, a second end of the capacitor being grounded, — the first end of the capacitor providing a second voltage. (Fig. 3, ¶ 0040; Examiner interpretation: current source 321 is connected to SW322 which is connected to Cpad.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sakata in view of Reed to include the teaching of a charging circuit comprising a capacitor, a switch and a current source, the current source being connected to an input end of the switch, an output end of the switch being connected to a first end of the capacitor, a second end of the capacitor being grounded; the first end of the capacitor providing a second voltage taught by Kim for the benefit of detecting a voltage rising speed with improved resolution and flexible clock frequency. [Kim: [0023]: Accordingly, the present invention has been made in an effort to solve the problems occurring in the related art, and an object of the present invention is to provide a circuit and a method for measuring a capacitance value of a touch screen, which can obtain a large time variation in spite of a small change in capacitance when a touch is made on a touch screen so that a resolution can be improved under the same condition, and can decrease a frequency of a clock signal necessary for obtaining a predetermined resolution.]

	In Re Claim 4, Sakata in view of Reed in view of Kim teaches the limitations of claim 1, which this claim depends on.
	Reed further teaches, the circuit for detecting input voltage rising speed as claimed in Claim 1, wherein when the first voltage (Fig. 9, ¶ 0085: V+) is greater than the first reference voltage (Fig. 9, ¶ 0085: V-), the comparison result output by the first comparator controls the switch to be closed. (Fig. 9, ¶ 0085; Examiner interpretation: When V+ is greater than V-, the M1 is closed.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sakata in view of Reed in view of Kim to include the teaching of a comparator that causes a switch to be closed when a voltage at the non-inverting input is greater than a voltage at the inverting input taught by Reed for the benefit of detecting a voltage rising speed reliably over a long time. [Reed [0008]: There is therefore a need for photocontrols that consume very small amounts of power. Additionally, there is a need for photocontrols that can be used reliably over long periods of time with luminaires having solid-state light sources.]

	In Re Claim 5, Sakata in view of Reed in view of Kim teaches the limitations of claim 1, which this claim depends on.
	Reed further teaches, the circuit for detecting input voltage rising speed as claimed in claim 1, wherein the voltage dividing circuit comprises a first resistor (Fig. 9, ¶ 0079: R2) and a second resistor (Fig. 9, ¶ 0079: R3), a first end of the first resistor is connected to the input voltage, and a second end of the first resistor is connected to a first end of the second resistor and provides a first voltage (Fig. 9, ¶ 0079; Examiner interpretation: voltage at node N), a second end of the second resistor is grounded. (Fig. 9, ¶ 0078: output node 906.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sakata in view of Reed in view of Kim to include the teaching of a voltage dividing circuit with a first and second resistor; the voltage divider connected to an input voltage and provides a first voltage taught by Reed for the benefit of detecting a voltage rising speed reliably over a long time [Reed [0008]: There is therefore a need for photocontrols that consume very small amounts of power. Additionally, there is a need for photocontrols that can be used reliably over long periods of time with luminaires having solid-state light sources.]

	In Re Claim 6, Sakata in view of Reed in view of Kim teaches the limitations of claim 1, which this claim depends on.
	Reed further teaches, the circuit for detecting input voltage rising speed as claimed in Claim 1, wherein the switch is a triode or a metal oxide semiconductor (MOS) transistor. (Fig. 9, ¶ 0079: (MOSFET))
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sakata in view of Reed in view of Kim to include the teaching of a switch that is a triode or a metal oxide semiconductor (MOS) transistor taught by Reed for the benefit of detecting a voltage rising speed reliably over a long time [Reed [0008]: There is therefore a need for photocontrols that consume very small amounts of power. Additionally, there is a need for photocontrols that can be used reliably over long periods of time with luminaires having solid-state light sources.]

	In Re Claim 7, Sakata in view of Reed in view of Kim teaches the limitations of claim 1, which this claim depends on.
	Sakata further teaches, the circuit for detecting input voltage rising speed as claimed in Claim 1, wherein: —; a non-inverting input terminal of the second comparator inputs a second voltage, and an inverting input terminal inputs the fourth reference voltage (Fig. 1, ¶ 0027; Examiner interpretation: the noninverting input of CMP2 inputs the voltage at the output terminal of the track-and-hold circuit 12 and the inverting input inputs Vth2); a non-inverting input terminal of the third comparator inputs the second voltage, and an inverting input terminal inputs the third reference voltage (Fig. 1, ¶ 0027; Examiner interpretation: the noninverting input of CMP3 inputs the voltage at the output terminal of the track-and-hold circuit 12 and the inverting input inputs Vth3); a non-inverting input of the fourth comparator inputs the first voltage, and an inverting input inputs the second reference voltage. (Fig. 1, ¶ 0027; Examiner interpretation: the noninverting input of CMP4 inputs the voltage at the output terminal of the track-and-hold circuit 12 and the inverting input inputs Vth4.)
	Reed further teaches, wherein: a non-inverting input terminal of the first comparator inputs the first voltage, and an inverting input terminal inputs the first reference voltage; (Fig. 9, ¶ 0081; Examiner interpretation: the voltage between R2 and R3 is input into node N. The voltage between R4 and D1 are input into node I.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sakata in view of Reed in view of Kim to include the teaching of a non-inverting input of a first comparator inputting a first voltage, and an inverting input inputting a first reference voltage taught by Reed for the benefit of detecting a voltage rising speed reliably over a long time [Reed [0008]: There is therefore a need for photocontrols that consume very small amounts of power. Additionally, there is a need for photocontrols that can be used reliably over long periods of time with luminaires having solid-state light sources.]

	In Re Claim 8, Sakata teaches a method (Fig. 1, ¶ 0013) for detecting input voltage rising speed (Fig. 1, ¶ 0044: ; Examiner interpretation: The charge rate of capacitor C determines the voltage rising speed), applicable to a circuit (Fig. 1, ¶ 0026: converter 100) for detecting input voltage rising speed  (Fig. 1, ¶ 0044: ; Examiner interpretation: The charge rate of capacitor C determines the voltage rising speed), the circuit for detecting input voltage rising speed comprising: — ; a second comparator (Fig. 1, ¶ 0027: ; Examiner interpretation: CMP2), configured to compare the second voltage  (Fig. 1, ¶ 0027: ; Examiner interpretation: the output terminal of the track-and-hold circuit 12) and a fourth reference voltage (Fig. 1, ¶ 0038: voltage Vth2), and output a first result (Fig. 1, ¶ 0027: ; Examiner interpretation: Vcmp2); a third comparator (Fig. 1, ¶ 0027: ; Examiner interpretation: CMP3), configured to compare the second voltage (Fig. 1, ¶ 0027: ; Examiner interpretation: the output terminal of the track-and-hold circuit 12) and a third reference voltage (Fig. 1, ¶ 0038: Vth3), and output a second result (Fig. 1, ¶ 0027: ; Examiner interpretation: Vcmp3); a fourth comparator  (Fig. 1, ¶ 0027: ; Examiner interpretation: CMP4), configured to compare the first voltage (Fig. 1, ¶ 0027: ; Examiner interpretation: the output terminal of the track-and-hold circuit 12) and a second reference voltage  (Fig. 1, ¶ 0038: Vth4), and output a third result (Fig. 1, ¶ 0027: ; Examiner interpretation: Vcmp4), where the third result being an enable signal (Fig. 1, ¶ 0086: ; Examiner interpretation: the switches connected to the comparators can be turned on or off to implement an enable signal function) of a logic determiner (Fig. 1, ¶ 0026: encoder 22); when the first voltage being greater than the second reference voltage, the third result enabling the logic determiner (Fig. 1, ¶ 0086: ; Examiner interpretation: the switches connected to the comparators can be turned on or off to implement an enable signal function); a logic determiner (Fig. 1, ¶ 0026: encoder 22), configured to receive the first result, the second result and the third result, and determine, according to the third result, whether a logical determination being needed, and when the logic determination being needed  (Fig. 1, ¶ 0086: ; Examiner interpretation: the degree of accuracy of the encoder is the needed logical determination), an input voltage rising speed being determined according to a preset logic (Fig. 1, ¶ 0086: ; Examiner interpretation: the degree of accuracy of the encoder is the preset logic), the first result, and the second result, and a fourth result being outputted (Fig. 1, ¶ 0047: Vdg0 to Vdg2); wherein the third reference voltage being greater than the fourth reference voltage, and the second reference voltage being greater than the first reference voltage (Fig. 1, ¶ 0038:  Examiner interpretation: Vth3 can be greater than ground voltage while Vth4 is equal to ground voltage. Vth2 can be greater than ground voltage while Vth1 is equal to ground voltage); the method comprising: — ; the second comparator comparing the second voltage and the fourth reference voltage to output a first result (Fig. 1, ¶ 0027: ; Examiner interpretation: CMP2 compares the output terminal of the track-and-hold circuit 12 and Vth2 and outputs Vcmp2); the third comparator comparing the second voltage and the third reference voltage to output a second result  (Fig. 1, ¶ 0027: ; Examiner interpretation: CMP3 compares the output terminal of the track-and-hold circuit 12 and Vth3 and outputs Vcmp3); the fourth comparator comparing the first voltage and the second reference voltage to output a third result  (Fig. 1, ¶ 0027: ; Examiner interpretation: CMP4 compares the output terminal of the track-and-hold circuit 12 and Vth4 and outputs Vcmp4); the logic determiner receiving the first result, the second result, and the third result, and determining whether a logic determination being needed according to the third result, and when the logic determination being needed (Fig. 1, ¶ 0086: ; Examiner interpretation: the degree of accuracy of the encoder is the needed logical determination), determining the input voltage rising speed according to the preset logic (Fig. 1, ¶ 0086: ; Examiner interpretation: the degree of accuracy of the encoder is the preset logic), the first result, and the second result, outputting a fourth result (Fig. 1, ¶ 0047: Vdg0 to Vdg2); wherein the third reference voltage being greater than the fourth reference voltage, and the second reference voltage being greater than the first reference voltage. (Fig. 1, ¶ 0038:  Examiner interpretation: Vth3 can be greater than ground voltage while Vth4 is equal to ground voltage. Vth2 can be greater than ground voltage while Vth1 is equal to ground voltage.)
	Sakata fails to teach, — a voltage dividing circuit for dividing an input voltage to provide a first voltage; a charging circuit comprising a capacitor, a switch and a current source, the current source being connected to an input end of the switch, an output end of the switch being connected to a first end of the capacitor, a second end of the capacitor being grounded, a control end of the switch being connected to an output end of a first comparator, the first end of the capacitor providing a second voltage; a first comparator, configured to compare the first voltage with a first reference voltage, and output a comparison result to be used to control the switch; — the method comprising: the voltage dividing circuit dividing the input voltage to provide a first voltage; in the charging circuit, the switch controlling whether the current source charging the capacitor, and the first end of the capacitor providing the second voltage; the first comparator comparing the first voltage with the first reference voltage, and the output comparison result being used to control the switch —.
	In analogous art, Reed teaches, — a voltage dividing circuit (Fig. 9, ¶ 0079: resistive devices R2, R3) for dividing an input voltage (Fig. 9, ¶ 0080: node NS) to provide a first voltage (Fig. 9, ¶ 0079; Examiner interpretation: voltage at node N); —, a control end of the switch (Fig. 9, ¶ 0079: switch M1; Examiner interpretation: gate G of M1 is the control end) being connected to an output end of a first comparator (Fig. 9, ¶ comparator U1:), —; a first comparator, configured to compare the first voltage with a first reference voltage (Fig. 9, ¶ 0079: ; Examiner interpretation: voltage at node I), and output a comparison result (Fig. 9, ¶ 0081: node O) to be used to control the switch; — the method comprising: the voltage dividing circuit dividing the input voltage to provide a first voltage (Fig. 9, ¶ 0079; Examiner interpretation: voltage at node N); — ; the first comparator comparing the first voltage with the first reference voltage, and the output comparison result being used to control the switch (Fig. 9, ¶ 0079: switch M1; Examiner interpretation: gate G of M1 is the control end) —.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sakata to include the teaching of a voltage dividing circuit for dividing an input voltage to provide a voltage to a comparator input; comparing the input voltage with a reference voltage by the comparator; the comparator output being connected to a switch taught by Reed for the benefit of detecting a voltage rising speed reliably over a long time [Reed [0008]: There is therefore a need for photocontrols that consume very small amounts of power. Additionally, there is a need for photocontrols that can be used reliably over long periods of time with luminaires having solid-state light sources.]
	Sakata in view of Reed fail to teach, — a charging circuit comprising a capacitor, a switch and a current source, the current source being connected to an input end of the switch, an output end of the switch being connected to a first end of the capacitor, a second end of the capacitor being grounded, — the first end of the capacitor providing a second voltage; — the method comprising: — in the charging circuit, the switch controlling whether the current source charging the capacitor, and the first end of the capacitor providing the second voltage; —.
	In analogous art, Kim teaches, — a charging circuit (Fig. 3, ¶ 0039: ¶ 0040: Examiner interpretation: unit 320 and unit 310) comprising a capacitor (Fig. 3, ¶ 0040: unit 310), a switch (Fig. 3, ¶ 0041: switch SW322) and a current source (Fig. 3, ¶ 0041: current source 321), the current source being connected to an input end of the switch, an output end of the switch being connected to a first end of the capacitor, a second end of the capacitor being grounded, — the first end of the capacitor providing a second voltage (Fig. 3, ¶ 0040; Examiner interpretation: the voltage at the PAD is the second voltage.); — the method comprising: — in the charging circuit, the switch controlling whether the current source charging the capacitor, and the first end of the capacitor providing the second voltage (Fig. 3, ¶ 0040; Examiner interpretation: current source 321 is connected to SW322 which is connected to Cpad); —.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sakata in view of Reed to include the teaching of a charging circuit comprising a capacitor, a switch and a current source, the current source being connected to an input end of the switch, an output end of the switch being connected to a first end of the capacitor, a second end of the capacitor being grounded; the first end of the capacitor providing a second voltage taught by Kim for the benefit of detecting a voltage rising speed with improved resolution and flexible clock frequency. [Kim: [0023]: Accordingly, the present invention has been made in an effort to solve the problems occurring in the related art, and an object of the present invention is to provide a circuit and a method for measuring a capacitance value of a touch screen, which can obtain a large time variation in spite of a small change in capacitance when a touch is made on a touch screen so that a resolution can be improved under the same condition, and can decrease a frequency of a clock signal necessary for obtaining a predetermined resolution.]

	In Re Claim 9, Sakata in view of Reed in view of Kim teaches the limitations of claim 8, which this claim depends on.
	Sakata further teaches, the method for detecting input voltage rising speed as claimed in Claim 8, wherein the logic determiner determining whether a logic determination being needed according to the third result (Fig. 1, ¶ 0086: ; Examiner interpretation: the switches can be turned on or off to use CMP4 as an enable/disable comparator logic function) comprises when the first voltage is greater than the second reference voltage (Fig. 1, ¶ 0086; Examiner interpretation: voltage at the output terminal of the track-and-hold circuit 12 is greater than Vth4 when Vth4 is at ground potential), the logic determiner determines that a logical determination is needed according to the third result. (Fig. 1, ¶ 0086; Examiner interpretation: the switches can be turned on or off to use CMP4 as an enable/disable comparator logic function.)

	In Re Claim 12, Sakata in view of Reed in view of Kim teaches the limitations of claim 8, which this claim depends on.
	Reed further teaches, the method for detecting input voltage rising speed as claimed in Claim 8, wherein when the first voltage (Fig. 9, ¶ 0085: V+) is greater than the first reference voltage (Fig. 9, ¶ 0085: V-), the comparison result output by the first comparator controls the switch to be closed. (Fig. 9, ¶ 0085; Examiner interpretation: When V+ is greater than V-, the M1 is closed.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sakata in view of Reed in view of Kim to include the teaching of a comparator that causes a switch to be closed when a voltage at the non-inverting input is greater than a voltage at the inverting input taught by Reed for the benefit of detecting a voltage rising speed reliably over a long time. [Reed [0008]: There is therefore a need for photocontrols that consume very small amounts of power. Additionally, there is a need for photocontrols that can be used reliably over long periods of time with luminaires having solid-state light sources.]

	In Re Claim 13, Sakata in view of Reed in view of Kim teaches the limitations of claim 8, which this claim depends on.
	Reed further teaches, the method for detecting input voltage rising speed as claimed in claim 8, wherein the voltage dividing circuit comprises a first resistor (Fig. 9, ¶ 0079: R2) and a second resistor (Fig. 9, ¶ 0079: R3), a first end of the first resistor is connected to the input voltage, and a second end of the first resistor is connected to a first end of the second resistor and provides a first voltage (Fig. 9, ¶ 0079; Examiner interpretation: voltage at node N), a second end of the second resistor is grounded. (Fig. 9, ¶ 0078: output node 906.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sakata in view of Reed in view of Kim to include the teaching of a voltage dividing circuit with a first and second resistor; the voltage divider connected to an input voltage and provides a first voltage taught by Reed for the benefit of detecting a voltage rising speed reliably over a long time [Reed [0008]: There is therefore a need for photocontrols that consume very small amounts of power. Additionally, there is a need for photocontrols that can be used reliably over long periods of time with luminaires having solid-state light sources.]

	In Re Claim 14, Sakata in view of Reed in view of Kim teaches the limitations of claim 8, which this claim depends on.
	Reed further teaches, the method for detecting input voltage rising speed as claimed in Claim 8, wherein the switch is a triode or a metal oxide semiconductor (MOS) transistor. (Fig. 9, ¶ 0079: (MOSFET))
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sakata in view of Reed in view of Kim to include the teaching of a switch that is a triode or a metal oxide semiconductor (MOS) transistor taught by Reed for the benefit of detecting a voltage rising speed reliably over a long time [Reed [0008]: There is therefore a need for photocontrols that consume very small amounts of power. Additionally, there is a need for photocontrols that can be used reliably over long periods of time with luminaires having solid-state light sources.]

	In Re Claim 15, Sakata in view of Reed in view of Kim teaches the limitations of claim 8, which this claim depends on.
	Sakata further teaches, the method for detecting input voltage rising speed as claimed in Claim 8, wherein: —; a non-inverting input terminal of the second comparator inputs a second voltage, and an inverting input terminal inputs the fourth reference voltage (Fig. 1, ¶ 0027; Examiner interpretation: the noninverting input of CMP2 inputs the voltage at the output terminal of the track-and-hold circuit 12 and the inverting input inputs Vth2); a non-inverting input terminal of the third comparator inputs the second voltage, and an inverting input terminal inputs the third reference voltage (Fig. 1, ¶ 0027; Examiner interpretation: the noninverting input of CMP3 inputs the voltage at the output terminal of the track-and-hold circuit 12 and the inverting input inputs Vth3); a non-inverting input of the fourth comparator inputs the first voltage, and an inverting input inputs the second reference voltage. (Fig. 1, ¶ 0027; Examiner interpretation: the noninverting input of CMP4 inputs the voltage at the output terminal of the track-and-hold circuit 12 and the inverting input inputs Vth4.)
	Reed further teaches, wherein: a non-inverting input terminal of the first comparator inputs the first voltage, and an inverting input terminal inputs the first reference voltage; (Fig. 9, ¶ 0081; Examiner interpretation: the voltage between R2 and R3 is input into node N. The voltage between R4 and D1 are input into node I.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sakata in view of Reed in view of Kim to include the teaching of a non-inverting input of a first comparator inputting a first voltage, and an inverting input inputting a first reference voltage taught by Reed for the benefit of detecting a voltage rising speed reliably over a long time [Reed [0008]: There is therefore a need for photocontrols that consume very small amounts of power. Additionally, there is a need for photocontrols that can be used reliably over long periods of time with luminaires having solid-state light sources.]

10.	Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sakata et al (US 2007/0146192 A1) (herein after Sakata) further in view of Reed (US 2015/0028693 A1) (herein after Reed) and further in view of Kim (US 2011/0279131 A1) (herein after Kim) as applied to claims 1, 4 – 9, and 12 – 15 above, and further in view of Nelson et al (US 6,311,282 B1) (herein after Nelson.)

	In Re Claim 3, Sakata in view of Reed in view of Kim teaches the limitations of claim 1, which this claim depends on.
	Sakata in view of Reed in view of Kim fail to teach, the circuit for detecting input voltage rising speed as claimed in Claim 1, wherein the logic determiner sends the fourth result to a system-on-chip, and the system-on-chip controls an AC/DC conversion circuit to generate the rising speed of the input voltage according to the fourth result.
	In analogous art, Nelson teaches, the circuit for detecting input voltage rising speed as claimed in Claim 1, wherein the logic determiner (Fig. 5, Col. 11; Ln. 10: power amplifier 102) sends the fourth result to a system-on-chip (Fig. 5, Col. 11; Ln. 16: analog to digital converter 110; Col. 11; Ln. 21: Microcontroller 112; Col. 11; Examiner interpretation: 110 and 112 are the system-on-chip), and the system-on-chip controls an AC/DC conversion circuit (Fig. 5, Col. 11; Ln. 23: digital to analog converter 116) to generate the rising speed of the input voltage according to the fourth result. (Fig. 5, Col. 11; Ln. 21-24: Microcontroller 112 provides a (digital) power out level reference value which is converted to an analog signal by digital to analog converter 116 to drive the positive terminal of error amplifier 120; Examiner interpretation: the analog signal will rise at a rate determined by the microcontroller 112.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sakata in view of Reed in view of Kim to include the teaching of a system-on-chip that receives a signal, and the system-on-chip controls an AC/DC conversion circuit to generate a rising speed of an input voltage according to the signal taught by Nelson for the benefit of detecting a voltage rising speed without excessive current drain by adjusting the power level. [Nelson: Col. 2, Ln. 42-45: These improvements increase battery life by reducing current drain, while enabling use of the communications feature at all times.]

	In Re Claim 11, Sakata in view of Reed in view of Kim teaches the limitations of claim 8, which this claim depends on.
	Sakata in view of Reed in view of Kim fail to teach, the method for detecting input voltage rising speed as claimed in Claim 8, wherein the logic determiner sends the fourth result to a system-on-chip, and the system-on-chip controls an AC/DC conversion circuit to generate the rising speed of the input voltage according to the fourth result.
	In analogous art, Nelson teaches, the method for detecting input voltage rising speed as claimed in Claim 8, wherein the logic determiner (Fig. 5, Col. 11; Ln. 10: power amplifier 102) sends the fourth result to a system-on-chip (Fig. 5, Col. 11; Ln. 16: analog to digital converter 110; Col. 11; Ln. 21: Microcontroller 112; Col. 11; Examiner interpretation: 110 and 112 are the system-on-chip), and the system-on-chip controls an AC/DC conversion circuit (Fig. 5, Col. 11; Ln. 23: digital to analog converter 116) to generate the rising speed of the input voltage according to the fourth result. (Fig. 5, Col. 11; Ln. 21-24: Microcontroller 112 provides a (digital) power out level reference value which is converted to an analog signal by digital to analog converter 116 to drive the positive terminal of error amplifier 120; Examiner interpretation: the analog signal will rise at a rate determined by the microcontroller 112.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sakata in view of Reed in view of Kim to include the teaching of a system-on-chip that receives a signal, and the system-on-chip controls an AC/DC conversion circuit to generate a rising speed of an input voltage according to the signal taught by Nelson for the benefit of detecting a voltage rising speed without excessive current drain by adjusting the power level. [Nelson: Col. 2, Ln. 42-45: These improvements increase battery life by reducing current drain, while enabling use of the communications feature at all times.]

Allowable Subject Matter
11.	Claims 2 and 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

12.	With respect to claim 2, the prior art fails to teach in combination with the rest of the limitations in the claim, “the circuit for detecting input voltage rising speed as claimed in Claim 1, wherein the logic determiner determines the input voltage rising speed according to the preset logic, the first result, and the second result, and the outputting of the fourth result comprises: if the second voltage is less than the fourth reference voltage and less than the third reference voltage, the logic determiner determines that the input voltage rises too fast; if the second voltage is greater than the fourth reference voltage and less than the third reference voltage, the logic determiner determines that the input voltage rise speed is normal; if the second voltage is greater than the fourth reference voltage and greater than the third reference voltage, the logic determiner determines that the input voltage rise speed is too slow.”

13.	With respect to claim 10, the prior art fails to teach in combination with the rest of the limitations in the claim, “the method for detecting input voltage rising speed as claimed in Claim 8, wherein the logic determiner determines the input voltage rising speed according to the preset logic, the first result, and the second result, and the outputting of the fourth result comprises: if the second voltage is less than the fourth reference voltage and less than the third reference voltage, the logic determiner determines that the input voltage rises too fast; if the second voltage is greater than the fourth reference voltage and less than the third reference voltage, the logic determiner determines that the input voltage rise speed is normal; if the second voltage is greater than the fourth reference voltage and greater than the third reference voltage, the logic determiner determines that the input voltage rise speed is too slow.”

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chang et al. (US 2018/0175876 A1) teaches, a circuit for detecting input voltage rising speed (Fig. 2, ¶ 0015.) A method for detecting input voltage rising speed. (Fig. 2, ¶ 0015.)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.O.N/
Examiner
Art Unit 2866



/LEE E RODAK/Primary Examiner, Art Unit 2868